      Case 1:18-cv-00619-GLS-DJS Document 137 Filed 02/12/20 Page 1 of 2




                              BAU,EYJOUNSON
                                           Bailey, Johnson & Peck, P.C
                                                 Attorneys At Law
                                                 5 Pine West Plaza, Suite 507
                                                Washington Avenue Extension
                                                 Albany, New York 12205


John W. Bailey, Esq.
JWBailey@BaileyJohnson. com

                                                                          February 12,2020


Via CMiECF
Honorable Daniel J. Stewart
United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, New York 12207

       Re:      Gina L. Bianchi v. Michael C. Green, et al.
                Civil Case No.: 1:18-cv-619 (GLS/DJS)
                Our File No.: 2174-B127

Dear Magistrate Stewart:

Please allow this letter to serve as a joint request by all parties for an extension of the
mediation deadline in this matter to March 30,2020. The current deadline is Friday,
February 14,2020. Presently, we have mediation scheduled with Judge Randy Treece
which has been confirmed with all parties for March 24th.

The Court's consideration of this matter is greatly




                                                                          J       W. Bailey
JWB/elp

cc     Via CM/ECF    rmanfredo@bsk.com
                          -
       Robert Manfredo, Esq.
       Bond, Schoeneck & King
       22 Corporate Woods, Suite 501
       Albany, New York l22Il

       Bailey, Johnson & Peclq P.C.   .   Telephone: (518) 456-0082   '   Facsimile: (518)   4564767   www.baileviohnson'com
     Case 1:18-cv-00619-GLS-DJS Document 137 Filed 02/12/20 Page 2 of 2
Honorable Daniel J. Stewart
February 12,2020
Page2

      Via CM/ECF        - spq@girvinlaw.com
      Scott P. Quesnel, Esq.
      Patrick I . F ilzgerald, Esq.
      Girvin &Ferlazzo, P.C.
      Attorneys for Michael C. Green
      20 Corporate Woods Blvd.
        Albany, NY l22l      l
      Via CM/ECF - acrose@nixonpeabod]'.com
      Andrew C. Rose, Esq.
      Tina E. Sciocchetti, Esq.
      Nixon Peabody LLP
      Attomeys for John Czajka
      677 Broadway, lOth Floor
      Albany New York 12207-2996




        Bailey,Johnson&Pec\P,C.   .   Telephone: (518)456-0082   .   Facsimile: (518)4564767   '   www.baileviohnson.com
